EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner’s amendment is to remove the extra period that is included in claim 1, as this is a clear typographical error. 

The application has been amended as follows: 

1. A periphery display control device comprising: 
at least one processor configured to implement: 
an image acquisition unit configured to acquire captured image data obtained by imaging a periphery of an own vehicle; 
a target acquisition unit configured to acquire a target position to which the own vehicle moves; an image generation unit configured to generate a virtual viewpoint image while moving, based on a relative angle of the target position with respect to a movement direction of the own vehicle when the own vehicle moves to the target position, at least one of a virtual viewpoint set at a position facing the target position across the own vehicle and a gazing point when facing an area including at least one of the own vehicle and the target position from the virtual viewpoint in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained; and 
an output unit configured to output the virtual viewpoint image to a display device, wherein the image generation unit sets the virtual viewpoint and the gazing point on an outer peripheral surface of a virtual cylinder set around the own vehicle.
Response to Arguments
Applicant argues that the claims should no longer be interpreted under 35 U.S.C. 112(f). The examiner notes that applicant’s arguments are persuasive, as the claimed “units” are now modified by structure within the claim. Thus the claims are no longer interpreted under 35 U.S.C. 112(f).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the periphery display control device of the instant invention.
The instant invention is a periphery display control device. A processor is configured to implement an image acquisition unit, a target acquisition unit, an image generation unit, and an output unit. The image acquisition unit is configured to acquire captured image data obtained by imaging a periphery of an own vehicle. The image generation unit is configured to generate a virtual viewpoint while moving, based on a relative angle of the target position with respect to a movement direction of the own vehicle when the own vehicle moves to the target position, at least one of a virtual viewpoint set at a position facing the target position across the own vehicle and a gazing point when facing an area including at least one of the own vehicle and the target position from the virtual viewpoint in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained. The output unit is configured to output the virtual viewpoint image to a display device, wherein the image generation unit sets the virtual viewpoint and the gazing point on an outer peripheral surface of a virtual cylinder set around the own vehicle.
	The closest prior art of record is Kuboyama et al.  (US 2010/0066825) (hereinafter Kuboyama). As noted in prior actions, Kuboyama discloses a parking assistance system for a vehicle. One or more cameras captures images of the vehicle's surroundings. The system determines a target parking spot for the vehicle relative to the vehicle's initial position. Based on a deviation angle which represents the relative angle between the vehicle and the target parking spot, camera images are processed/converted in order to generate display images for the operator. Fig.14 and ¶0073-¶0074 of Kuboyama disclose perspective images with different heights relative to the target parking spot can be displayed depending on the  deviation angle. Specifically, as shown in Fig.14 of Kuboyama and as described in ¶0073-¶0074, only when the deviation angle is changed by a threshold amount does the height of the viewpoint change and thus one of ordinary skill in the art would appreciate that if the deviation angle differs by less than a threshold amount the viewpoint is displayed "in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained" similar to the instant invention.
	However Kuboyama fails to anticipate or render claim 1 obvious. Although Kuboyama does disclose acquiring a target parking spot and adjusting a displayed viewpoint wherein when the viewpoint can be displayed "in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained", Kuboyama does not explicitly disclose setting the virtual viewpoint and the gazing point on an outer peripheral surface of a virtual cylinder set around the own vehicle. As can be seen in Fig.5 of the instant application, a "virtual viewpoint" ("E") is a position directed at a target position wherein the target position is known as the "gazing point" ("T"). Claim 1 requires that this virtual viewpoint and the gazing point are both set on an outer peripheral surface of a virtual cylinder set around the own vehicle. Although Kuboyama discloses adjusting a viewpoint position relative to a self-vehicle and a parking position, Kuboyama is silent on a virtual viewpoint position and a gazing point both being arranged on a surface of a virtual cylinder set around the own vehicle.  
	Other cited prior arts include Sawada (US 2016/0212384) and Fujita (US 2017/0334356). Both Sawada and Fujita disclose performing transformations by projecting captured images onto a predetermined projection surface, such as a curved surface or a cylinder, as noted in prior actions. As can be seen in Fig.7 of Sawada, a virtual viewpoint is set on a cylinder surrounding the self-vehicle. As can be seen in Fig.5A and Fig.5B of Fujita, a virtual viewpoint is set on a cylinder surrounding the self-vehicle. Thus both Sawada and Fujita disclose placing a virtual viewpoint on a cylinder surrounding the self-vehicle like the instant invention. However, neither Sawada nor Fujita disclose placing a gazing point on the cylinder surrounding the self-vehicle in addition to placing the virtual viewpoint on the same cylinder surrounding the self-vehicle. For example, when viewing Fig.7 of Sawada it is apparent that the line of sight ("9c", corresponding to the claimed "gazing point") is not located on the same cylinder projection surface ("AR1") as the virtual viewpoints ("VP"), but rather the line of sight ("9c") is placed directly on the self-vehicle. When viewing Fig.5A and Fig.5B of Fujita it is apparent that the gaze object point ("T", corresponding to the claimed "gazing point") is not located on the same projection surface as the virtual viewpoint ("VP"), but rather the object point is located in/on the vicinity of the self-vehicle. ¶0065 of Fujita further states "a location of the gaze object T can be arbitrarily set within the gaze region SL by a passenger of the host vehicle 100". Thus although both Sawada and Fujita disclose placing virtual viewpoints onto a cylinder projection surface surrounding the vehicle, neither discloses placing a gazing point additionally on the same cylinder projection surface as required by claim 1. Therefore the combination of Sawada and Fujita fail to cure the deficiencies noted for Kuboyama. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 2, 2022